tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug dollar_figure uniform issue list tep ra t2 vik wik thk kik kek kkkn kkk kkk tik nk nkk kk khe vik ake rik ok kkk kkk kkk legend decedent taxpayer a plan x ira date date date date date date date date date company v kik page of companyf amount amount state n dear kkk kkk this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he attempted a rollover from plan x totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the accepting bank’s failure to timely process the attempts at transfer and the death of decedent taxpayer a further represents that amount has not been used for any other purpose decedent who was born on date and died on date not having attained age was a resident of state n decedent was not married at his death and was survived by his brother taxpayer a as of his death decedent was a participant in plan x which is represented to be a retirement_plan meeting the requirements of sec_401 of the code under which decedent had a lump sum benefit of amount on date decedent appointed taxpayer a as his power_of_attorney under the laws of state n with the authority to make decisions on decedent's behalf for among other things all employment issues including but not limited to benefits and elections insurance effectuating decedent's retirement electing pension options and any and all other retirement related matters taxpayer a is also the nominated executor of decedent's_estate and its sole distributee and sole beneficiary on date as decedent's authorized agent taxpayer a retired decedent from company v and signed a pension election authorization form that authorized company v to pay out a lump sum from plan x for amount further while decedent was still alive taxpayer a executed a direct debit authorization permitting company v to transfer the lump sum payment from plan x of amount to ira y an ira account for the decedent established on date which designated taxpayer a as the sole beneficiary taxpayer a represents that prior to decedent's death on date sec_5 and attempts to complete wire transfers from plan x to ira y for amount were disallowed by the accepting bank because the bank claimed the wire instructions were too long to process after decedent's death company v issued a check for amount to company f the custodian of ira y however since the decedent had passed away the check could not be deposited into ira y further company f closed out ira y after decedent had passed away on date company v issued a new check made payable to the decedent's_estate for amount amount less federal_income_tax withholding on date me page of taxpayer a represents that it was clearly decedent's intent to timely and directly contribute his lump sum benefit of amount from plan x to the ira y a newly created ira established in decedent's name to receive amount and that decedent through the actions of his authorized agent taxpayer a took all appropriate and reasonable actions to achieve that result based on the above facts and representations you through your authorized representative request that taxpayer a be permitted to deposit the portion of decedent's account in plan x authorized by company v not to exceed amount into an ira rollover ira in the name of the decedent deceased for the benefit of taxpayer a within sixty days of the date of notification to taxpayer of the granting of this letter_ruling with respect to your ruling requests sec_402 of the code provides that except as otherwise provided in sec_402 any amount actually paid or distributed from a_trust described in sec_401 which is tax exempt under sec_501 shall be taxed to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that except with respect to sec_402 the exclusion from income under sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distribute received the property distributed sec_402 provides that this 60-day requirement may be waived where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a -1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by both the failure page of of the accepting bank to process his attempts to wire transfer amount from plan x to ira y and the death of decedent therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of an amount authorized by company v not to exceed amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount authorized for distribution from plan x by company v not exceeding amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution an amount authorized for distribution from plan x by company v not exceeding amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code we note that the rollover ira into which an amount authorized by company v be distributed from plan x not to exceed amount may be rolled over will not have a designated_beneficiary as that term is defined in sec_401 of the code the sec_401 distribution period with respect to the rollover ira will be that applicable to an ira owner who dies prior to attaining his required_beginning_date without having designated a beneficiary thereof accordingly the entirety of decedent's interest in plan x that is rolled over into the rollover ira must be distributed to taxpayer a no later than the end of the calendar_year containing the fifth anniversary of decedent's death finally the scope of taxpayer a’s authority both under the executed power_of_attorney while decedent was alive and as an executor of decedent’s estate after decedent’s death are matters governed by state law this ruling assumes taxpayer a’s actions relevant to the ruling_request contained herein are in accordance with the laws of state n and taken pursuant to taxpayer a’s authority as decedent's power_of_attorney while decedent was alive and as executor of decedent’s estate after decedent's death no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent as page of if you wish to inquire about this ruling please contact ewsenensenetenees at ee_eee_ phone-not a toll-free number or fax sincerely yours fajen leu aehiay gx dennt littlejhn littlejohn manager mployee plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc wkk nhk whe
